DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-6 and 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Specifically, the Applicant has amended the claims to add a third layer to a second surface, such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2007/0215273 to Furuse et al in view of United States Patent Application No. 2007/0142956 to Escher et al is presented below.
 
	The Examiner duly notes the remarks against the Claim Interpretation below, but respectfully disagrees. As the term “wafer support member” has a generic term of “member” modified by a verb of “support” (which qualifies as an -ing can be added onto “support” to form “supporting”), 112(f) is invoked. As this is not a rejection, but an interpretation made of the record, the Claim Interpretation below is maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a wafer support member in claim 1, which is interpreted to be the electrostatic chuck 160. It is noted that the phrasing of a “wafer support member” is not found otherwise in the Specification and that the support for the “support member” is based on the concept of the wafer being supported on the electrostatic chuck.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2007/0215273 to Furuse et al in view of United States Patent Application No. 2007/0142956 to Escher et al.
In regards to Claim 1, Furuse teaches a semiconductor manufacturing apparatus Fig. 1, comprising: a chamber 100 including an interior wall 105a, 105b, 105c forming a space where plasma 136 is generated, the interior wall including a lower interior wall 105c where a wafer support member (electrostatic chuck 130, Fig. 1, [0032]) is disposed, and an upper interior wall 105a disposed higher than the lower interior wall (as shown in Fig. 1), the wafer support member configured to support a wafer W thereon, the upper interior wall including an upper member 143, the upper member 143 comprising: a base (body of 143) having a ring configuration (as it is a cylinder, [0036]), the base including a first surface (plasma side surface of 143) facing inside of the ring configuration thereof, a second surface crossing the first surface (bottom of 143), a third surface crossing the first surface (top of 143), a first edge portion connecting the first surface and the second surface (bottom inner edge of 143), and a second edge portion connecting the first surface and the third surface (top inner edge of 143), the second edge portion being higher than the first edge portion (as it is the top inner edge of 143); the particle-resistant layer including polycrystalline ceramics [0037-0039, plasma resistant yttria of 99.9% purity) including a first particle-resistant layer provided at the first edge portion (coating on the first edge portion, or the bottom inner edge), and a second particle-resistant layer provided at the first surface (inner plasma side surface), and a third particle-resistant laver provided at the second surface (bottom coating), (particle resistance [0003-0004, 0048-0055, 0032-0055]).
Furuse does not expressly teach wherein a particle resistance of the first particle-resistant layer is higher than a particle resistance of the second particle-resistant layer.  
Escher teaches that an edge region 110 (a transition ring) which is an edge of a processing element 100 such as a deposition shield, chamber liner, or ring [0025], can be coated with more than one protective barriers 120, 130, where the two layers overlap in the edge portion such that the edge portion has two layers that are implicitly higher in particle resistance than that of one layer [0003-0035], as it improves adhesion of the second layer Claim 1.
 It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Furuse by treating the edges of the component of Furuse as per the teachings of Escher. One would be motivated to do so for the predictable result of improving the adhesion of the coating in the edge/transition region. See MPEP 2143 Motivation A. The resulting apparatus would have a better particle resistance at the edge portion, i.e., the first particle resistant layer has a higher particle resistance of the second particle resistant layer.
In regards to Claims 2 and 3, Furuse teaches the particle-resistant layer includes at least one type selected from the group consisting of an oxide of a rare-earth element, such as Yttrium (in the form of yttria, [0037]).
In regards to Claim 9, Furuse in view of Escher does not expressly teach a thickness of the first particle-resistant layer is thinner than a thickness of the second particle-resistant layer.  
However, Escher teaches that the coatings can re-machined to ensure conformance of the second barrier to the second region [0034], and as per the angled or taper coating layers of Fig. 2D, and that modifications are possible, such that conformance and machining implies the changing of the shape as desired for the edge area.
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of Furuse in view of Escher that would tend to point toward the non-obviousness of freely selecting a slightly thinner edge area than the other areas as a result of re-machining to conformance of the barriers.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 10, Furuse in view of Escher does not expressly teach the first particle-resistant layer is denser than the second particle-resistant layer.  
However, as the teachings of Furuse in view of Escher that are two separate layers machined together in the corner, the resulting laminated structure, with one coating being materially different from another, would implicitly form a structure with one density being different from the other density, thus implicitly having a greater density of one material that is separate from the material of the second particle resistant layer, based on the differing materials, as broadly recited, and as per the rejection of Claim 1 above.
In regards to Claim 12, Furuse teaches the second edge portion has a coating such that it teaches the particle-resistant layer includes a third particle-resistant layer provided at the second edge portion, but does not expressly teach a particle resistance of the third particle-resistant layer is higher than the particle resistance of the second particle-resistant layer.
Escher teaches that an edge region 110 (a transition ring) which is an edge of a processing element 100 such as a deposition shield, chamber liner, or ring [0025], can be coated with more than one protective barriers 120, 130, where the two layers overlap in the edge portion such that the edge portion has two layers that are implicitly higher in particle resistance than that of one layer [0003-0035], as it improves adhesion of the second layer Claim 1.
 It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Furuse by treating the edges of the component of Furuse as per the teachings of Escher, thus also making a third particle resistant layer at the second edge portion that has a greater particle resistance than the particle resistance of the second particle-resistant layer. One would be motivated to do so for the predictable result of improving the adhesion of the coating in the edge/transition region. See MPEP 2143 Motivation A. The resulting apparatus would have a better particle resistance at the edge portion, i.e., the first particle resistant layer has a higher particle resistance of the second particle resistant layer.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2007/0215273 to Furuse et al in view of United States Patent Application No. 2007/0142956 to Escher et al, as applied to the 103 rejection above, and in further view of United States Patent Application No. 2008/0276865 to Nishimizu et al.
The teachings of Furuse in view of Escher are relied upon as set forth in the above 103 rejection.
In regards to Claims 4-6, Furuse in view of Escher do not expressly teach wherein an average crystallite size of the polycrystalline ceramic calculated using a TEM image having a magnification of 400,000 times to 2,000,000 times is not less than 3 nm and not more than 50 nm, or that  an average crystallite size of the polycrystalline ceramic in the first particle-resistant layer calculated using a TEM image having a magnification of 400,000 times to 2,000,000 times is smaller than an average crystallite size of the polycrystalline ceramic in the second particle-resistant layer calculated using a TEM image having a magnification of 400,000 times to 2,000,000 times, or that the first particle-resistant layer and the second particle-resistant layer each have arithmetic average heights Sa of 0.060 or less after a reference plasma resistance test.  
Nishimizu teaches that a polycrystalline ceramic coating 7 which has an average crystallite size of 20, 30, 50 nm or less and made of yttria ([0099], Claims 1-14), which creates a size of a fine particle that is smaller than particle contamination of 0.3 μm, such that it does not affect the quality of the substrates [0099] with an arithmetic average height, or arithmetical mean height, i.e., surface roughness of 0.03 μm [0168-0169, 0043-00263]. Nishimizu teaches that the particle size and thus structure of the coating is selected such that there is high plasma resistance and that the particle contamination can be reduced and that stable plasma resistance can be maintained [0099-0101].
It would be obvious to one of ordinary skill in the art, to have modified the yttria/ceramic coatings of Furuse in view of Escher with the 30-50 nm crystallite sized ceramic coating with the surface roughness of 0.03 μm of Nishimizu. One would be motivated to do so to create a coating that has a high plasma resistance and reduce particle contamination. See MPEP 2143, Motivations A-E. 
Furthermore, as Furuse in view of Escher teaches that there can be two different coatings on the separate surfaces of the member, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the particle/crystalline/grain size of the coating, for the predictable purpose of creating the desired particle prevention as well as the different profile of the member as per the teachings of Furuse in view of Escher, thus through routine experimentation resulting a crystallite size where the first particle resistant layer is smaller than that of the second crystallite layer. See MPEP 2143, Motivations A-G. The resulting apparatus fulfills the limitations of claims 4-6.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2007/0215273 to Furuse et al in view of United States Patent Application No. 2007/0142956 to Escher et al, as applied to the 103 rejection above, and in further view of United States Patent Application No. 2010/0310785 to Sasakawa et al.
The teachings of Furuse in view of Escher are relied upon as set forth in the above 103 rejection.
In regards to Claim 11, Furuse in view of Escher does not expressly teach wherein a surface of the base where the particle-resistant layer is provided has an arithmetic average roughness Ra of 0.2 um or less.
Sasakawa teaches that the surfaces of a chamber 1 are blast processed to adjust the surface roughness of 0.1um-5 um, a range that overlaps the claimed roughness at 0.1 um which is less than 0.2um, the surface roughness being important for the anchoring effect that prevents a film for the chamber from detaching [0248-0258], such that the surface roughness of the surface to be coated is a result effective variable for preventing the film for the chamber from detaching.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Furuse in view of Escher by making the surface of the base where the particle-resistant layer is provided has an arithmetic average roughness Ra of 0.2 um or less, as per the teachings of Sasakawa. One would be motivated to do so for the predictable result of preventing the particle-resistant layer of Furuse in view of Escher from detaching as per the teachings of Sasakawa. See MPEP 2143, Motivation A. 
The resulting apparatus fulfills the limitations of the claim. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2015141956A, which teaches separate coatings and components as shielding.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716